The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim status: claims 1-5, 8-22 are pending in this Office Action.  

DETAILED ACTION 
Response to Arguments

112 Rejection: 
	Applicant's arguments to claims 1, 8 and 15 have been fully considered but they are deemed not persuasive. Claim 1, 8, 15 recite the phrase “frequently”. It renders the claim indefinite by reference to an object that is variable. It not possible to define the meets and bounds of the claims.

Prior Art Reiection:
 	Applicant's arguments to claim 1 have been fully considered but they are deemed not persuasive.The applicant argues that the prior arts does not teach the workload is distributed more frequently to computing systems of the plurality of computing systems that have a lower represented cost of performing maintenance than computing systems of a plurality of computing systems that have a higher cost of performing maintenance. 
In response to the argument, Bennah teaches wherein the workload is distributed more frequently to computing systems of the plurality of computing systems that have a lower represented cost of performing maintenance than computing systems of a plurality of computing systems that have a higher cost of performing maintenance ([0016] cascading failover of blade servers in a data center … automates many of the processes … preventive maintenance. Fig. 4 [0070] If the data processing cost (334) of the transfer is less than (328) the value of the transfer cost threshold (332), the system management server (152) carries out the transfer (314) of the workload (211) to the subsequent replacement blade server (115). If the data processing cost (334) of the transfer is not less than (326) the value of the transfer cost threshold (332), the system management server (152) does not carry out the transfer (314) of the workload (211). [0069] determining (336) the cost (334) of the transfer … a cost (344) of powering down the initial replacement blade server, a cost (346) of starting execution of the workload on the subsequent replacement blade server. Note: cascading failover or carries out the transfer of the workload to processing cost less than a cost threshold is distributed more frequently to computing systems of the plurality of computing systems that have a lower represented cost of performing maintenance than computing systems of a plurality of computing systems that have a higher cost of performing maintenance)
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, 8, 15 contain the phrase “frequently”. It renders the claim indefinite by reference to an object that is variable. It not possible to define the meets and bounds of the claims.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2, 4, 8-9, 11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US20160080482), in view of Bennah (US20140173336)

Regarding to claim 1: 
Gilbert teaches A method comprising:
by first program instructions executing on a first computing system ([0011] Methods, systems, and computer program products for multipath Shortest-Path-First (SPF) computations)
	generating, for each computing system of a plurality of computing systems, a metric representing a cost of performing maintenance on the computing system for which the metric is generated ([0026] For each distributed computing system facility in a portfolio, a productive spend metric is generated based on normalization of each of the infrastructure resources of the respective distributed computing system facility by the associated cost for providing those infrastructure resources … The productive spend metrics for the distributed computing system facilities are compared to enable decisions to be made regarding the relocation and/or deployment of resources, and/or workload among the distributed computing system facilities in the portfolio. [0040] metrics for the resource with the cost associated with making the workload of the resource available in the distributed computing system to determine the productive spend metric for the resource. [0044] The productive spend metric … cost associated with providing the space resource, cooling utilization … cooling capacity (e.g., total amount of cooling provided by a cooling resource), and cost associated with providing the cooling resource. Note: metrics with the cost associated with resource, power, cooling amount of cooling needed to cool the resource during operation (cost in maintenance) is a metric representing a cost of performing maintenance on the computing system)
distributing workload among said plurality of computing systems in dependence upon the metric (([0026] The productive spend metrics for the distributed computing system facilities are compared to enable decisions to be made regarding the relocation and/or deployment of resources, and/or workload among the distributed computing system facilities in the portfolio. [0038] the resource management node 150 determines (block 400) a productive spend metric based on utilization of the resource and cost associated with making the resource available in the distributed computing system … controls (block 402) relocation of workload of selected ones of the resources between the plurality of distributed computing systems based on the productive spend metrics determined for the selected ones of the resources),
Gilbert does not explicitly disclose wherein the workload is distributed more frequently to computing systems of the plurality of computing systems that have a lower represented cost of performing maintenance than computing systems of a plurality of computing systems that have a higher cost of performing maintenance.
Bennah teaches wherein the workload is distributed more frequently to computing systems of the plurality of computing systems that have a lower represented cost of performing maintenance than computing systems of a plurality of computing systems that have a higher represented cost of performing maintenance ([0016] cascading failover of blade servers in a data center … automates many of the processes … preventive maintenance. Fig. 4 [0070] If the data processing cost (334) of the transfer is less than (328) the value of the transfer cost threshold (332), the system management server (152) carries out the transfer (314) of the workload (211) to the subsequent replacement blade server (115). If the data processing cost (334) of the transfer is not less than (326) the value of the transfer cost threshold (332), the system management server (152) does not carry out the transfer (314) of the workload (211). [0069] determining (336) the cost (334) of the transfer … a cost (344) of powering down the initial replacement blade server, a cost (346) of starting execution of the workload on the subsequent replacement blade server)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Bennah and apply them on the teachings of Gilbert to further implement distributing workload among said plurality of computing systems in dependence upon the metric, wherein the workload is distributed more frequently to computing systems of the plurality of computing systems that have a lower represented cost of performing maintenance than computing systems of a plurality of computing systems that have a higher cost of performing maintenance.  One would be motivated to do so because in order to improve better system and method to provide if the data processing cost of the transfer is less than the value of the transfer cost threshold, the system management server carries out the transfer of the workload to the subsequent replacement blade server (Bennah, [0070]).
Regarding to claims 8, 15:
[Rejection rational for claim 1 is applicable].
Regarding to claim 2:
the method of claim 1 wherein generating, for each of the plurality of computing systems, the metric representing the cost performing maintenance on the computing system further comprises:
identifying, for each of the plurality of computing systems, a geographic location of the computing system (Gilbert [0052] A determination (block 604) is made whether the estimates of productive spend metrics satisfy a defined rule. [0053] defined rules may relate to providing a defined tier level for the distributed computer system, a geographic location of the distributed computer system)
identifying, for each of the plurality of computing systems, a geographic location of the computing system (Gilbert [0054] determine whether the estimates of productive spend metrics satisfy the defined rule until the defined rule is satisfied. ([0053] defined rules may relate to providing a defined tier level for the distributed computer system, a geographic location of the distributed computer system)
weighting a value of the metric in dependence upon the geographic location of the computing system and a ruleset specifying weights for geographic locations (Gilbert [0054] determine whether the estimates of productive spend metrics satisfy the defined rule until the defined rule is satisfied. ([0053] defined rules may relate to providing a defined tier level for the distributed computer system, a geographic location of the distributed computer system)
Regarding to claim 4:
The method of claim 1 wherein generating, for each of the plurality of computing systems, the metric representing the cost of performing maintenance on the computing system further comprises:
identifying, for each of the plurality of computing systems, a location of the computing system within a data center (Gilbert [0054] determine whether the estimates of productive spend metrics satisfy the defined rule. ([0053] defined rules may relate to providing a defined tier level for the distributed computer system, a geographic location of the distributed computer system [0063] resource metrics that include resource utilization, available resource capacity, and resource costs for a data center facility location. [0064] The data centers are geographically dispersed …)
weighting a value of the metric in dependence upon the location of the computing system within a data center and a ruleset specifying weights for locations of computing systems within a data center ((Gilbert [0054] determine whether the estimates of productive spend metrics satisfy the defined rule. ([0053] defined rules may relate to providing a defined tier level for the distributed computer system, a geographic location of the distributed computer system [0063] resource metrics that include resource utilization, available resource capacity, and resource costs for a data center facility location.[0064] The data centers are geographically dispersed …)
Regarding to claims 9, 16:
[Rejection rational for claim 2 is applicable].
Regarding to claims 11, 18:
[Rejection rational for claim 4 is applicable].
Regarding to claims 13, 20:
[Rejection rational for claim 6 is applicable].

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US20160080482), in view of Bennah (US20140173336), further in view of Rabinovich (US 6167427).
Regarding to claim 3:
Gilbert-Bennah teaches The method of claim 2, wherein identifying a geographic location of the computing system includes one of:
identifying the geographic location of the computing system in dependence upon a management group to which the computing system assigned (Gilbert fig. 6, [0052] the resource management node 150 generates (block 600) a relocation scenario for relocating selected physical host machines (or other physical or virtual resources) from cabinets of a first one of the distributed computing systems to cabinets of a second one of the distributed computing systems)
Gilbert-Bennah does not explicitly disclose identifying the geographic location of the computing system in dependence upon the hostname series of the computing system.
Rabinovich teaches identifying the geographic location of the computing system in dependence upon the hostname series of the computing system (Rabinovich, Col 2 “establishing a global or other large information system is that of a naming service for objects and servers … naming services are used to map a logical name of an object into the physical name of a replica … mappings between host name and IP address seldom change in the DNS scheme”);
identifying the geographic location of the computing system in dependence upon a management group to which the computing system assigned (Rabinovich, Col 3 “the decision on the number and placement of replicas is made within the network … replicas being created and deleted as demand and geographic origins of requests change”);
identifying the geographic location of the computing system in dependence upon an Internet Protocol (‘IP’) address of the computing system (Rabinovich, Col 3 “the decision on the number and placement of replicas is made within the network …”. Col 2 “mappings between host name and IP address seldom change in the DNS scheme”); and
identifying the geographic location of the computing system in dependence upon Global Position Satellite (‘GPS’) data of the computing system (Rabinovich, Col 14 “Orbiting satellite servers may also be included, either in terrestrial regions or in one or more satellite-only regions”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Rabinovich and apply them on the teachings of Gilbert-Bennah to further implement identifying the geographic location of the computing system in dependence upon the hostname series of the computing system.  One would be motivated to do so because in order to improve better system and method to provide establishing a naming service (Rabinovich, col. 2).
Regarding to claims 10, 17:
[Rejection rational for claim 3 is applicable].

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US20160080482), in view of Bennah (US20140173336), further in view of Christenson (US20140269742).
Regarding to claim 5:
Gilbert-Bennah teaches The method of claim 1 wherein generating, for each of the plurality of computing systems, the metric representing the cost of performing maintenance on the computing system
Gilbert-Bennah does not explicitly disclose receiving, for at least one of the plurality of computing systems, user input specifying a value of the metric for the computing system.
Christenson teaches receiving, for at least one of the plurality of computing systems, user input specifying a value of the metric for the computing system (Christenson, [0048] hierarchy 500, however, may reduce costs by allowing the distributed switch to accommodate greater number of sub-switches as well as increase bandwidth. Fig.6  [0057] a user may specify a surrogate level configuration [0059] “compute attribute scores for each of the plurality of nodes … The attributes may include any general network performance metric, for example wait time, throughput, and bandwidth. The attributes and weights may be default values defined by the surrogate module 222, or may be user-selected”. Note: Zhu teaches metric of cost values associate with network paths. Note: wait time, throughput, and bandwidth is also a cost. See Spec [0023] a serviceability metric that indicates a higher ease of serviceability (a lower cost of serviceability).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Christenson and apply them on the teachings of Gilbert-Bennah to further implement receiving, for at least one of the plurality of computing systems, user input specifying a value of the metric for the computing system.  One would be motivated to do so because in order to improve better system and method to provide the attributes and weights may be default values defined by the surrogate module 222, or may be user-selected (Christenson, [0059]).
Regarding to claims 12, 19:
[Rejection rational for claim 5 is applicable].

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US20160080482), in view of Bennah (US20140173336), further in view of Alshinnawi (US20140164812)
Regarding to claim 14:
Gilbert-Bennah teaches The apparatus of claim 13, 
Gilbert-Bennah does not explicitly disclose identifying one or more components in dependence upon vital product data (‘VPD’) stored in memory of the computing system.
Alshinnawi teaches wherein identifying, for each of the plurality of computing systems, one or more components of the computing system further comprises:
Alshinnawi teaches identifying one or more components in dependence upon vital product data (‘VPD’) stored in memory of the computing system (Alshinnawi, [0015] “the sequence powers on devices according to their identified function … The function of each device may be identified by obtaining vital product data …”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Alshinnawi and apply them on the teachings of Gilbert-Bennah to further implement identifying one or more components in dependence upon vital product data (‘VPD’) stored in memory of the computing system.  One would be motivated to do so because in order to improve better system and method to obtaining vital product data (Alshinnawi, [0015]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US20160080482), in view of Bennah (US20140173336), further in view of Cox (US20140235080).
Regarding to claim 21:
Gilbert- Bennah teaches The method of claim 1, 
Gilbert- Bennah does not explicitly disclose wherein the cost of performing maintenance on the computing system is related to a cost for a technical support personnel to perform technical support services on the computing system.
The prior art of Cox teaches wherein the cost of performing maintenance on the computing system is related to a cost for a technical support personnel to perform technical support services on the computing system ([0002] DIMMs are likely to be covered by the computer system's housing, which requires a repair technician to remove the housing or cover to service DIMM hardware. This operation is typically performed by a trained person or advanced user who is trained to work with the system's delicate internal components. [0003] the memory card (DIMM) discussed above, is that employing trained service technicians is costly).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Cox and apply them on the teachings of Gilbert-Bennah to further implement wherein the cost of performing maintenance on the computing system is related to a cost for a technical support personnel to perform technical support services on the computing system.  One would be motivated to do so because in order to improve better system and method for a component, for example DIMMs, to be accessed from a system's exterior. It would also be desirable to provide a device, system, and method for connecting and removing, and/or replacing a computer component in a slot/connector connected to a circuit board without having to use a trained technician (Cox, [0006]).
Regarding to claim 22:
Gilbert- Bennah teaches The method of claim 1, wherein the cost of performing maintenance on the computing system is related to a difficulty of performing maintenance on the computing system (Bennah, Fig. 4 [0070] If the data processing cost (334) of the transfer is less than (328) the value of the transfer cost threshold (332), the system management server (152) carries out the transfer (314) of the workload (211) to the subsequent replacement blade server (115). If the data processing cost (334) of the transfer is not less than (326) the value of the transfer cost threshold (332), the system management server (152) does not carry out the transfer (314) of the workload (211). Note: the data processing cost is higher than the cost threshold is a difficulty of performing maintenance. See spec [0023] computing systems with a serviceability metric that indicates a higher ease of serviceability (a lower cost of serviceability, for example), are more likely to be selected to perform workloads than computing systems with a serviceability metric that indicates a greater difficulty of serviceability (e.g. higher cost))
Gilbert- Bennah may not explicitly disclose wherein the cost of performing maintenance on the computing system is related to a difficulty of performing maintenance on the computing system
The prior art of Cox teaches more clearly wherein the cost of performing maintenance on the computing system is related to a difficulty of performing maintenance on the computing system ([0002] Typical Information Technology (IT) computer systems, such as server equipment, may include components which are difficult to service, or replace (swap out) …such as Dual In-line Memory Modules (DIMM) … which requires a repair technician to remove the housing or cover to service DIMM hardware. This operation is typically performed by a trained person or advanced user who is trained to work with the system's delicate internal components. [0003] the memory card (DIMM) discussed above, is that employing trained service technicians is costly)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Cox and apply them on the teachings of Gilbert-Bennah to further implement wherein the cost of performing maintenance on the computing system is related to a cost for a technical support personnel to perform technical support services on the computing system.  One would be motivated to do so because in order to improve better system and method for a component, for example DIMMs, to be accessed from a system's exterior. It would also be desirable to provide a device, system, and method for connecting and removing, and/or replacing a computer component in a slot/connector connected to a circuit board without having to use a trained technician (Cox, [0006]).

Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
 A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN VAN DOAN whose telephone number is (571)272-4317.  The examiner can normally be reached on M-F: 8:00am-5-00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449